Maxwell,' C. J.,
dissenting.*
I am unable to give my assent to the opinion in this case for the following reasons:
The syllabus does not present the point actually decided. In the petition, as set out in the opinion, it is alleged that the train “was so negligently and carelessly run without air-brakes, and without proper care, and without proper signals or alarm of its approach, by reason whereof the deceased was unaware of its approach.” The evidence objected to as set forth in the opinion was “that if the engineer in charge of the locomotive had been observing a proper and careful lookout ahead he could have seen the boy in time to have brought the train to a stop before it reached the point where the boy was,” and it was held in -the above opinion that this proof was not admissible under the pleadings, and the case on that ground reversed. To this I cannot give my assent. The allegation that the train was run without proper care at the place where the death occurred would admit any evidence tending to show negligence or want of due care. Negligence is the ultimate fact to be pleaded, and it forms part of the act from which injury ari«es. An allegation of negligence or carelessness, as applied to the conduct of a party, is not a mere conclusion of law, but a statement of an ultimate fact. (Rolseth v. Smith, 35 N. W. Rep. [Minn.], 565; Clark v. Chicago & W. M. R. Co., 28 N. W. Rep. [Mich.], *104914; Maxw. Code Pl., 252, and cases cited.) Any proof tending to show a want of due and proper care is admissible under the allegations of the petition, and the court cannot, without a forced construction, limit these words to the want of air-brakes or the failure to blow the whistle or ring the bell. The charge is general that the train was run “without proper care.” The language evidently refers to the running of the train. Under the Code, language is to be given its ordinary and natural meaning, the same as it would have in a contract or other instrument. In my view great injustice is done by the reversal upon the ground stated. The judgment should be affirmed.

 The opinion in this case at the time it was filed was concurred in by nil the members of the court. Subsequently the chief justice furnished the reporter the above dissenting opinion.